IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,232



                  EX PARTE KEVIN LASHAWN MOORE, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 0966038-A IN THE 396th DISTRICT COURT
                          FROM TARRANT COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to forty-five years’ imprisonment. The Tenth Court of Appeals affirmed his conviction.

Moore v. State, No. 10-06-00319-CR (Tex. App.–Waco, delivered December 5, 2007, no pet).

       Applicant contends that he has been deprived of his meaningful right to file a pro se petition

for discretionary review.

       The trial court held an evidentiary hearing where it heard testimony from both Applicant and
                                                                                                   2

appellate counsel. Based on the testimony given at the hearing, the trial court has entered findings

of fact and conclusions of law that Applicant was deprived of his right to pursue a pro se petition

for discretionary review because of a breakdown in the mail system at the Texas Department of

Criminal Justice. The trial court recommends that relief be granted. Ex parte Riley, 193 S.W.3d 900

(Tex. Crim. App. 2006). We find, therefore, that Applicant is entitled to the opportunity to file an

out-of-time petition for discretionary review of the judgment of the Tenth Court of Appeals in Cause

No. 10-06-00319-CR that affirmed his conviction in Case No. 0966038-A from the 396th Judicial

District Court of Tarrant County. Applicant shall file his petition for discretionary review with the

Tenth Court of Appeals within 30 days of the date on which this Court’s mandate issues.



Delivered: September 30, 2009
Do not publish